Citation Nr: 9928495	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbar disc disease. 

2.  Service connection for postoperative residuals of a crush 
injury to the left thumb.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from September 1992 
to January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of January 1998 and 
July 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  

The record shows that in a letter received at the RO in 
August 1998, the veteran stated that he had been released 
from several employment positions because of his service-
connected back disability, and that he was unable to work due 
to the severe problems he was having with his back.  While it 
is clear that the veteran intended to raise a claim for a 
total rating based on individual unemployability due to 
service-connected disability, the RO failed to provide VA 
Form 21-8940 to the veteran for completion and return, or to 
take further necessary action with respect to that claim.  
Accordingly, that claim has remained pending and 
unadjudicated, and that matter is referred to the RO for 
development and adjudication.  The issues of entitlement to a 
rating in excess of 40 percent for a herniated disc of the 
lumbar spine with right lower extremity radiculopathy and 
entitlement to service connection for postoperative residuals 
of a crush injury to the left thumb are addressed in the 
Remand portion of this decision. 


FINDINGS OF FACT

1.  A rating decision of January 1995, the RO denied service 
connection for residuals of a crush injury to the left thumb; 
the veteran did not disagree with this determination 
following notification.  

2.  In December 1997, the veteran undertook to reopen his 
claim for postoperative residuals of a crush injury to the 
left thumb by submitting additional evidence. 

3.  The evidence added to the record since the January 1995 
rating action denying service connection for postoperative 
residuals of a crush injury to the left thumb bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative or redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  The claim for service connection for postoperative 
residuals of a crush injury to the left thumb is plausible 
because there is a current medical diagnosis of that 
disability, competent medical evidence that the injury was 
incurred in service, and competent medical evidence linking 
that disability to inservice injury.  


CONCLUSIONS OF LAW

1.  The claim for service connection for postoperative 
residuals of a crush injury to the left thumb is well 
grounded.  38 U.S.C.A. § 5107(a), 1110 (West 1991 & Supp. 
1998);  Caluza v. Brown,  7 Vet. App. 498 (1995), aff'd,  78 
F.3d 604 (Fed. Cir. 1996) (per curiam).

2.  Evidence submitted since the January 1995 rating decision 
denying service connection for postoperative residuals of a 
crush injury to the left thumb is both new and material to 
that issue, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991);  38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A January 1995 rating decision denied the veteran's claim for 
service connection for residuals of a crush injury to the 
left thumb.  As the basis of that determination, the RO found 
that there was no finding of a residual left thumb disability 
at the time of a September 1994 VA examination and that the 
evidence did not establish that arthritis of the left thumb 
was manifested to a compensable degree within one year of the 
veteran's discharge from service.  

The evidence that the RO considered at the time of the 
January 1995 rating action consisted of the veteran's service 
medical records and VA medical records dated from March 1994 
to December 1994.  The service medical records reflect that 
on November 1, 1993, the veteran sustained a crush injury to 
his left thumb.  On examination, he was found to have edema, 
pain on palpation, and limitation of thumb motion, with no 
evidence of fracture.  His thumb was splinted in the neutral 
position.  Ice and Motrin were recommended, he was placed on 
light duty , and told to return to the clinic in one week.  
The diagnosis was crush injury to the left thumb without 
evidence of bony involvement.  He was again seen on November 
4, 1993, and found to have edema, marked limitation of left 
thumb motion in all planes, motor strength of 2/5, and 
tenderness to palpation over the proximal and distal 
interphalangeal joints of the left thumb.  His thumb was 
resplinted, he was placed on limited duty, and he was 
referred to the physical therapy clinic for treatment to 
improve range of motion.  On November 7, 1993, he reported 
less pain and an increased range of left thumb motion, and 
strength was estimated as 4/5.  He continued to wear a 
splint, and to be seen in the Physical Therapy clinic.  

Service medical records from the physical therapy clinic, 
dated in November 10, 1993, show that the veteran continued 
to experience pain on movement of his left thumb, a limited 
range of motion, a "popping" sensation and tenderness to 
palpation over the tip and the distal interphalangeal joint 
of the left thumb, and a grip strength of 42 pounds on the 
right and 27 pounds on the left (without use of the thumb).  
The assessment was contusion to the left thumb with possible 
tendon damage.  

Service medical records dated November 17, 1993 show that the 
veteran was seen in the orthopedic clinic for follow-up of 
his left thumb injury.  It was indicated that he had worn a 
splint on his left thumb for two and one-half weeks; that he 
still had pain on motion of the distal interphalangeal joint 
of the left thumb; that palmar flexion of the proximal and 
distal interphalangeal joints was limited to 20 degrees and 
15 degrees, respectively; and that tenderness to palpation 
was present over the dorsal aspect of the distal 
interphalangeal joint.  The veteran was placed on limited 
duty, instructed to discontinue wearing a cast, to continue 
taking Motrin, and to follow-up in the physical therapy 
clinic.  

Service medical records dated November 23, 1993 show that the 
veteran was again seen in the physical therapy clinic for 
additional treatment for a contusion of the left thumb with 
possible tendon involvement.  It was noted that he had been 
using Theraputty for resistive strengthening of his left hand 
grip.  His grip strength was  70 pounds on the right and 20 
pounds on the left, with no use of the left thumb.  There was 
tenderness to palpation over the distal interphalangeal 
joint; and flexion and extension of the left thumb distal 
interphalangeal joint was to 45 degrees, with a continuing 
"pop" on motion.  He was continued on limited duty, and 
instructed to continue physical therapy and to seek an 
orthopedic referral.  

Service medical records dated December 1, 1993 show that the 
veteran complained of ongoing pain, and was found to have an 
audible and visible clicking or popping over the distal 
interphalangeal joint in his left thumb on motion.  
Examination revealed tenderness to palpation over the distal 
interphalangeal joint.  The assessment was left thumb 
contusion with possible tendon damage at the left distal 
interphalangeal joint.  He was continued on limited duty for 
an additional 10 days, and referred to the orthopedic clinic.  
The referral cited the veteran's history of a crushing trauma 
to the left thumb after slamming it in a door; clinical 
findings of limitation of motion, with an audible and visible 
click on range of motion, and requested a consultation in the 
Hand Clinic.  The diagnoses were left thumb contusion and 
possible tendon trauma, left distal interphalangeal joint.  

There are no further entries in the veteran's service medical 
records pertaining to his left thumb trauma.  The veteran was 
separated from service on January 10, 1994, and given 
severance pay.

VA outpatient treatment records dated March 14, 1994 show 
that the veteran complained of left thumb pain and swelling, 
and examination disclosed tenderness with a normal range of 
motion.  The diagnostic impression was thumb pain.  X-rays of 
the left hand in March 1994 revealed no evidence of fracture.  
He was referred for orthopedic consultation, and given an 
appointment in the Hand Clinic.  A report from the Hand 
Clinic, dated April 26, 1994, cited the veteran's complaints 
of pain and instability of the left thumb interphalangeal 
joints.  Examination of the left thumb disclosed crepitance 
of the interphalangeal joints and instability with radial 
deviation of the interphalangeal joints.  The diagnosis was 
ligamentous injury, left thumb; rule out arthritis.  The 
veteran was given a thumb splint and sent to X-ray with 
instructions to return in two weeks for consideration of 
surgical repair.  X-rays taken on May 4, 1994, disclosed no 
evidence of fracture. 

VA outpatient treatment records dated May 10, 1994 show that 
the veteran was seen in the Hand Clinic with complaints of 
triggering of the left thumb and pain in the interphalangeal 
joints secondary to a November 1993 injury.  Examination 
revealed positive triggering, mild crepitus, and pain in the 
interphalangeal joints, left thumb, and tenderness and 
instability of the ulna collateral ligament on stress.  The 
diagnosis was sprain of collateral ligament, interphalangeal 
joints, with stenosing tenosynovitis, left thumb.  The 
veteran was instructed to continue wearing his thumb splint, 
and to return to the Hand Clinic in two weeks.

VA outpatient treatment records dated May 24, 1994 show that 
the veteran was seen in the Hand Clinic for symptoms of 
triggering of the left thumb after a sprain to the ulna 
collateral ligament, and that no improvement was found.  The 
examining orthopedist scheduled a surgical release of the 
left thumb trigger finger under local anesthetic.  On June 9, 
1994, the veteran underwent a left trigger thumb release 
procedure under local anesthetic because, as stated by the 
operating surgeon, he had experienced difficulty in 
triggering his left thumb since the fall of 1993.  The 
operative report revealed that an incision was made at the 
base of the thumb, the subcutaneous tissue spread and 
retracted, the tendon identified, and the A1 pulley divided 
longitudinally.  A nodule was evident at the flexor pollicis 
longus tendon.  A small portion of the pulley was resected, 
and the wound resanguinated and closed, without 
complications.  The findings during that procedure were 
reported to include stenosing tenosynovitis of the left thumb 
at the A1 pulley with a nodule at the flexor pollicis longus 
tendon.  Postoperatively, the veteran was able to move all 
fingers of the left hand, and was sent home with a driver.  
The following day, he reported that he had the same amount of 
pain, but was otherwise okay.  

A report of VA examination, conducted in September 1994, 
cited the veteran's statement that he tore the ligaments in 
his left hand in service with questionable trigger finger; 
that he received no therapy; and that he was unable to move 
the left thumb.  The examiner did not review the veteran's 
service medical records or his claims folder.  Examination 
disclosed that the veteran's left thumb had motion in that he 
could oppose the thumb to the four other fingers; however, 
the ability to resist tension between the thumb and the small 
finger was somewhat decreased as compared to the right.  All 
other muscles of the left hand were said to function 
normally.  The diagnosis was history of thumb injury.  

A rating decision of January 1995 denied service connection 
for residuals of a crush injury of the left thumb on the 
grounds that this injury was shown to be a temporary 
condition which resolved with treatment, and that no 
permanent residual injury was shown on the last VA 
examination.  The veteran was notified of this adverse 
determination by RO letter of January 1995.  In a statement 
submitted by the veteran in June 1995, he stated that his 
thumb injury might have been overlooked; that he had 
undergone surgery for that injury; that his thumb had gotten 
worse; and that he was sending all his records, hoping for a 
decision in his behalf.  

The veteran was informed by RO letter of June 1995 that he 
had been notified by an RO letter in January 1995 that his 
claim for service connection for postoperative residuals of a 
left thumb injury had been denied, and that in order to 
reopen that claim, he must submit new and material evidence.  
In a September 1995 letter, the RO notified the veteran that 
his claim to reopen had been denied because he did not submit 
additional evidence.  The veteran did not submit additional 
evidence or file a Notice of Disagreement thereafter, and the 
rating decision of January 1995 became final after one year.  

In a statement submitted in December 1997, the veteran 
undertook to reopen his claim for service connection for 
postoperative residuals of a crush injury to his left thumb, 
asserting that he had new evidence to support his claim, and 
that he was currently being treated at the VAMC, Nashville.  
By RO letter of January 1998, the veteran was informed that 
his claim had previously been denied, and that he would have 
to submit new and material evidence to reopen that claim.  

In January 1998, the veteran submitted outpatient treatment 
records from the VAMC, Nashville, asking for a reevaluation 
of his left thumb due to weakness in his left hand.  By RO 
letter of July 1998, the veteran was informed that no new and 
material evidence had been submitted to reopen his claim for 
service connection for 
postoperative residuals of a crush injury to his left thumb, 
and that his claim to reopen was denied.  The veteran 
appealed that decision, stating in his Substantive Appeal (VA 
Form 9), that he had been unable to get a VA appointment; 
that he experiences limitation of motion and pain in his left 
arm; that the doctors are aware of this but tell him that he 
needs a certain kind of physician; and that he believed that 
since his hand was injured in service and operated on after 
service, he was entitled to receive some percentage of 
disability for that condition.  

The veteran subsequently submitted additional medical 
evidence pertaining to his lumbar spine, with a waiver of 
initial RO consideration of that evidence.  He further 
submitted a letter which stated, in pertinent part, that he 
had been advised that he had two folders; that one involving 
his most recent visits to the VAMC, Nashville, had been lost; 
that he was now being told that the first folder never 
existed; and that he knew that was wrong, because he had held 
that folder in his hand during his December 1998 visit to 
that facility.  

In order to reopen a previously denied claim, there must be 
new and material evidence pursuant to the provisions of  
38 C.F.R. § 3.156(a).  In accordance with section 3.156(a), 
"[n]ew and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. 
§ 3.156(a);  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  

The evidence submitted subsequent to the January 1995 rating 
action consists of duplicate copies of his service medical 
records, dated in November and December 1993, showing that 
the veteran had a crush injury to the left thumb with 
possible tendon damage, weakened grip strength on the left; 
and limitation of left thumb motion; that he underwent 
sustained therapy to alleviate pain and to restore strength 
and motion; and that he was thought to have trauma to the 
left distal interphalangeal tendon.  The duplicate copy of 
the VA medical record shows that he had undergone a left 
trigger thumb release procedure in June 1994.  

In addition, the veteran submitted a VA outpatient clinic 
treatment note, dated in November 1997, which reflects his 
complaint of weakness in the left hand and a request for 
reevaluation.  He has further submitted a statement in which 
he stated that he experiences limitation of motion and pain 
in his left arm; and that his thumb has gotten worse.  

The Board finds that the rating decision of January 1995 
denying service connection for residuals of a crush injury of 
the left thumb did not address the issue of whether the 
veteran's inservice crush injury to the left thumb with 
possible tendon damage was the identical injury diagnosed in 
postservice VA outpatient treatment records as a ligamentous 
injury, left thumb; rule out arthritis, and shown to be 
manifested by left thumb pain and swelling, tenderness and 
instability of the left thumb interphalangeal joints, 
crepitance, and radial deviation of the interphalangeal 
joints, left thumb.  Rather, service connection for that 
disability was denied on the sole grounds that the left thumb 
injury was shown to be a temporary condition which resolved 
with treatment, and that no permanent residual injury was 
shown on the last VA examination.  Since the finding of no 
residual injury was the basis of the denial, any competent 
medical evidence showing that residual injury is present is 
new and material to the veteran's claim.  

Further, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed unless the evidence is inherently 
incredible or beyond the competence of the witness.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds 
that the veteran is capable of offering his own observations 
as to whether his postoperative residuals of a crush injury 
to the left thumb with tendon damage are increasingly 
symptomatic, whether he experiences limitation of motion, 
pain, and weakness in his left hand, and whether the 
residuals of his thumb injury have gotten worse.  These 
observations fall within the range of personal observation of 
symptomatology as to which the Court has held that the 
veteran may offer credible testimony.  The Board further 
finds that such evidence is new and material under the 
circumstances of this particular case.  

The Board notes that the presumption of the credibility but 
not the full weight of the new evidence is made only for the 
purpose of determining whether the claim is to be reopened.  
Once the evidence is found to be new and material and the 
claim is reopened, the presumption that the evidence is 
credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context of 
all the evidence, both old and new.  Justus v. Principi,  3 
Vet. App. 510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 
95 (1993).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
postoperative residuals of a crush injury to the left thumb 
with tendon damage at the distal interphalangeal joint and 
stenosing tenosynovitis, that such evidence bears directly 
and substantially upon the specific matter under 
consideration, that it is neither cumulative or redundant, 
and that by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Board further finds that the claim for service connection 
for postoperative residuals of a crush injury to the left 
thumb is plausible because there is a current medical 
diagnosis of that disability, competent medical evidence that 
the injury was incurred in service, and competent medical 
evidence linking that disability to inservice injury.  Based 
upon that finding, the Board concludes that the claim for 
service connection for postoperative residuals of a crush 
injury to the left thumb is well grounded.  38 U.S.C.A. 
§ 5107(a), 1110 (West 1991 & Supp. 1998);  Caluza v. Brown,  
7 Vet. App. 498 (1995), aff'd,  78 F.3d 604 (Fed. Cir. 1996) 
(per curiam).

Accordingly, the claim is reopened and is Remanded to the RO 
for de novo review and readjudication.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for service connection for 
postoperative residuals of a crush injury to the left thumb 
with tendon damage at the distal interphalangeal joint and 
stenosing tenosynovitis is reopened  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for a low back disability is 
plausible and thus well grounded within the meaning of  38 
U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  

In evaluating the severity of the veteran's left thumb and 
low back disability, the Board must consider all pertinent 
diagnostic codes under VA's Schedule for Rating Disabilities 
in  38 C.F.R. Part 4 and application of  38 C.F.R. § 4.40, 
regarding functional loss due to pain, and  38 C.F.R. § 4.45, 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In that connection, the Board notes that when the veteran was 
seen by VA in February 1998, he related that he had 
difficulty walking and standing because of his service-
connected back disability.  The Board points out that the 
examiner did not provide any clinical data with respect to 
the veteran's ability to ambulate on his feet and toes.  In 
addition, an entry dated in December 1998 reflects that the 
severity of the veteran's low back pain and radiculopathy 
caused him to fall.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Based on the foregoing factors, the 
Board is of the view that VA orthopedic and neurologic 
examinations would be helpful in an equitable disposition of 
these matters.  

The Board also points out that the veteran submitted VA 
medical records including an October 1995 computed tomography 
of the lumbar spine, a March 1998 magnetic resonance image of 
the lumbar spine, and December 1998 medical record pertaining 
to the back after this matter had been forwarded to the 
Board.  Although the veteran waived RO consideration of these 
documents, the RO may include such evidence in its 
disposition of this matter.  38 C.F.R. § 20.1304 (1998).  

In view of the Board's determination that the claim for 
service connection for postoperative residuals of a crush 
injury to the left thumb with tendon damage at the distal 
interphalangeal joint and stenosing tenosynovitis has been 
reopened, further development of the medical evidence with 
respect to that claim is required, as described below, prior 
to readjudication of that claim.  

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back disability 
or his disability of the left thumb since 
January 1995.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In any event, the RO should 
obtain all clinical records of treatment 
of the veteran in the possession of the 
VAMC, Nashville, since January 1995, 
including reports of all MRI or CAT 
studies of the veteran since service 
separation in January 1994. 

2.  The veteran should be provided 
special VA orthopedic and neurologic 
examinations by a board certified 
orthopedist and neurologist to determine 
the current nature and extent of his 
service-connected low back disability and 
his postoperative residuals of a crush 
injury to the left thumb with tendon 
damage at the distal interphalangeal 
joint and stenosing tenosynovitis.  The 
claims folder, including the service 
medical records, and a copy of this 
Remand should be made available to the 
examiners for review prior to their 
examinations.  Any necessary tests or 
studies, including radiographic studies, 
should be conducted, and the veteran 
should be afforded an MRI scan of his 
lumbosacral spine and his left thumb and 
hand.  Tests of joint movement against 
varying resistance should be performed by 
the orthopedist.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiners.  The 
examining orthopedist and neurologist 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain at both injury sites.  
The examiners should also express their 
opinions as to the relationship, if any, 
which exists between the veteran's 
inservice crush injury to the left thumb 
with possible tendon damage and the 
findings on the postservice release 
trigger thumb release procedure conducted 
in June 1994.  The examiners should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The examiners should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
In light of the additional evidence 
obtained pursuant to the requested 
development, the RO should reevaluate the 
claim for an increased evaluation for 
lumbar disc disease, and should further 
conduct a de novo review of the entire 
medical record with respect to the claim 
for service connection for postoperative 
residuals of a crush injury to the left 
thumb with tendon damage at the distal 
interphalangeal joint and stenosing 
tenosynovitis.  

If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his representative 
provided with an opportunity to respond. The appellant should 
be advised in writing that he has the right to submit 
additional evidence and argument on the r matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  The Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	FRANK L. CHRISTIAN
	Member, Board of Veterans' Appeals






BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


 

